DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Declaration
The declaration under 37 CFR 1.132 filed 10/19/21 is insufficient to overcome the rejection of claims 11-15, 17, and 19 based upon 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855) as set forth in the last Office action because:  
Applicant argues that the term “passivation layer” of Sun has been misinterpreted as the first passivation layer 106a of Sun cannot be equated to the layer of a first optically opaque and electrically conductive material of the present invention. However, the first passivation layer 106a of Sun was not cited to be equated to the layer of a first optically opaque and electrically conductive material as claimed in the Office Action but instead was front contacts 110 of Sun. Therefore, the argument was not found to be persuasive. 
	Applicant argues that there are new and unexpected results of the inventive method in which the selection of the order of applying the layer of the first optically opaque, electrically conductive material and the front contact. However, it is noted that the first optically opaque and electrically conductive material as claimed is the same as the front contact, where the electrically conductive contact is reference numeral 12 (see third clause of claim 11). Therefore, the arguments were not found to be persuasive as it is not germane to the invention as claimed.
comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It is noted that the scope of the claims includes applying a first optically transparent, electrically conductive material to the first surface passivation layer in second lateral regions of the first surface of the semiconductor material after the first optically opaque, electrically conductive material has been applied, in which the results shown in Figure 5 of paragraph 9 of the declaration is not commensurate in scope with the claims and is not a comparison with the closest prior art of Sun because it is related to the resistivity of an aluminum doped zinc oxide film and its annealing temperature, which is completely unrelated to the selection of the order of applying the two above-mentioned materials that is the claimed feature that applicant asserts to possess unexpected results in paragraph 8 of the declaration.
	Additionally, the argument in paragraph 9 is related to AZO films (Figure 5 provided) and paragraph 10 is related to negative fixed charges stated by Sun and paragraph 11 is related to applying the optically transparent, electrically conductive material and optionally also the antireflective material selectively only on regions where no material of the front contact is present and if a microwave-induced PECVD process at temperatures in the range of 100 to 400 oC is used, such that none of the claims argued require any of these features nor do any of the selection of the order of applying a first optically transparent, electrically conductive material to the first surface passivation layer in second lateral regions of the first surface of the semiconductor material after the first optically opaque, electrically conductive material has been applied. 
Therefore, the arguments are not commensurate in scope with the claimed invention nor do they relate to the inventive method that was set forth to have unexpected results.
Applicant’s further argument that none of the cited prior arts disclose the results of changing the order of processing was not found to be persuasive because it is not required by the prior arts.
Applicant argues that Sun states in paragraph [0043] a sintering process is required for fabricating the solar cell electrode and results in crystallization of the first passivation layer and generation of fixed negative charges in the first passivation layer. However, paragraph [0043] of Sun is related to conventional art in which a sintering process is required when the first passivation layer is used for fabricating the solar cell electrode and is not related to the device described by Sun. Additionally, the sintering process is only disclosed to be related to the metal electrodes. Further, Xie cited below also teaches it is well known in the art before the effective filing date of the claimed invention to thermally treat the optically transparent, electrically conductive material to a multicrystalline state for enhanced electro-optical properties, such that nowhere does the instant specification disclose the crystallinity of any of the layers.
Therefore, the declaration was not found to be persuasive in establishing unexpected results or possessing persuasive arguments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 26 recite the limitation "a first optically transparent, electrically conductive material" in the last clause.  It is unclear if the same or different first optically transparent, electrically conductive material in the fourth clause is being referenced by the limitation. For the purpose of examination, the limitation has been interpreted to be directed to the same first optically transparent, electrically conductive material in the fourth clause. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15, 17, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855) in view of Xie et al. (US 2018/0062008).
claim 11, Sun discloses a method for manufacturing a crystalline solar cell (100; [0039]), comprising the steps of: 
providing a semiconductor material (102) having a first region (116) and a second region (114), the first region and the second region being doped in such a way that there is a pn junction between the first region and the second region ([0025]), 
producing a first surface passivation layer (104a; [0027]) through which charge carriers can pass on a first surface of the semiconductor material (102a), only the first region of the semiconductor material bordering on the first surface (see Figure 2), 
applying a first optically opaque, electrically conductive material (110) to the first surface passivation layer in first lateral regions (where front contacts 110 are located) of the first surface of the semiconductor material and producing at least one direct or indirect electrically conductive contact between the first optically opaque, electrically conductive material and the first region of the semiconductor material in the first lateral regions of the first surface of the semiconductor material ([0029]; see Figure 2), 
applying a layer of a first optically transparent, electrically conductive material (106a; zinc oxide or indium tin oxide; [0026]) to the first surface passivation layer in second lateral regions of the first surface of the semiconductor material (where front contacts 110 are not located), electrically conductive contact between the layer made of the first optically transparent, electrically conductive material and the first optically opaque, electrically conductive material and also electrically conductive contact between the layer made of the first optically transparent, electrically conductive material and the first region of the semiconductor 
applying a second optically opaque, electrically conductive material (112) in first lateral regions (where back contact 112 is located; see Figure 2) of a second surface of the semiconductor material (102b), and producing at least one direct or indirect electrically conductive contact between the second optically opaque, electrically conductive material and the second region of the semiconductor material in the first lateral regions of the second surface of the semiconductor material ([0030]), only the second region of the semiconductor material bordering on the second surface, and the second surface of the semiconductor material being opposite the first surface of the semiconductor material (see Figure 2).
	Sun does not expressly disclose the layer of the first optically transparent, electrically conductive material is applied to the first surface passivation layer after the first optically opaque, electrically conductive material has been applied, but the reference discloses the layer of the first optically transparent, electrically conductive material is applied to the first surface passivation layer before the first optically opaque, electrically conductive material has been applied ([0039]).
	However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Therefore, absence of new or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the layer of the first optically 
	Modified Sun does not expressly disclose a thermal treatment step at a temperature in the range of 200 oC to 560 oC is performed after applying the layer of a first optically transparent, electrically conductive material to the first surface passivation layer in second lateral regions of the first surface of the semiconductor material, but the reference does disclose the first optically transparent, electrically conductive material can be deposited via sputtering ([0018]).
	Xie discloses annealing a transparent conductive oxide layer ranging from 200 oC to 230 oC ([0013] and [0047]) so that the TCO material can be transformed into a multicrystalline state with high transparency over a wide wavelength range with low electrical resistivity ([0035]), such that TCO layers deposited in low temperatures via sputtering are often in amorphous form and the thermal annealing can improve the electro-optical properties ([0029]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have annealed the crystalline solar cell of modified Sun with a thermal treatment step at a temperature in the range of 200 oC to 230 oC after applying the layer of a first optically transparent, electrically conductive material to the first surface passivation layer in second lateral regions of the first surface of the semiconductor material, as taught by Xie, so that the electro-optical properties of the TCO layer can be improved, as set forth above.
	Regarding claim 12, modified Sun discloses all the claim limitations as set forth above, and further discloses before or after the step of applying the second optically opaque, 
Regarding claim 13, modified Sun discloses all the claim limitations as set forth above, and further discloses before or after the step of applying the second optically opaque, electrically conductive material in the first lateral regions of the second surface of the semiconductor material, a layer made of a second optically transparent, electrically conductive material (106b) is applied over the second surface of the semiconductor material in second lateral regions of the second surface of the semiconductor material ([0039]), an electrically conductive contact being produced between the layer made of the second optically transparent, electrically conductive material and the second optically opaque, electrically conductive material, and an electrically conductive contact being produced between the layer made of the second optically transparent, electrically conductive material and the second region of the semiconductor material, the second lateral regions of the second surface being different from the first lateral regions of the second surface ([0026] and [0039]).
Regarding claim 14, modified Sun discloses all the claim limitations as set forth above, and further discloses before the step of applying the second optically opaque, electrically 
Regarding claim 15, modified Sun discloses all the claim limitations as set forth above, and further discloses a first antireflection layer (108a) is applied over the layer made of the first optically transparent, electrically conductive material and/or a second antireflection layer (108b) is applied over the layer made of a second optically transparent, electrically conductive material ([0028] and [0039]).
Regarding claim 17, modified Sun discloses all the claim limitations as set forth above, and further discloses the layer made of the first optically transparent, electrically conductive material and/or the layer made of a second optically transparent, electrically conductive material are deposited by a PECVD process ([0018]), in which a plasma is present in a plasma zone (it is inherent plasma is present in a plasma zone during a PECVD process).
Regarding claim 19, modified Sun discloses all the claim limitations as set forth above, and further discloses the PECVD process used for depositing the layer made of the first optically transparent, electrically conductive material and/or the layer made of the second optically transparent, electrically conductive material is a PECVD process (0018]), in which the plasma zone is spatially set back from a relevant surface to be coated of the semiconductor material (as evidenced by the below Figure 1 from PV manufacturing.org, one can see the plasma zone is spatially set back from the surface to be coated).

    PNG
    media_image1.png
    572
    1162
    media_image1.png
    Greyscale

Regarding claim 25, modified Sun discloses all the claim limitations as set forth above.
Xie further discloses the thermal treatment step is performed after applying the first antireflection layer and/or the second antireflection layer (it is disclosed that the thermal treatment step can be formed after all the layers are formed in the solar cell, as set forth above).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855) in view of Xie et al. (US 2018/0062008), as applied to claim 15 above, and further in view of Moslehi et al. (US 2012/0171804) and in view of Borden et al. (US 2011/0162706).
Regarding claim 16, modified Sun discloses all the claim limitations as set forth above, and further discloses the layer made of the first optically transparent, electrically conductive material can be deposited via PECVD ([0018]) and the first antireflection layer can be silicon nitride ([0028]), but the reference does not expressly disclose the layers are applied in one system without interrupting a vacuum.

Borden discloses a method of manufacturing a solar cell comprising a transfer conveyor (310) system that transports the substrate between one or more CVD and PVD chambers ([0025]; See Figure 3).
As modified Sun is not limited to any specific examples of methods to form the antireflection layer composed of silicon nitride and as PECVD as the use of PECVD for forming the antireflection layer composed of silicon nitride was well known in the art before the effective filing date of the claimed invention, as evidenced by Moslehi above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable deposition method, including PECVD in the method of modified Sun.  Said combination would amount to nothing more than the use of a known method for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Sun to utilize a conveyor belt system for the PECVD processes such as the one described by Borden, so that multiple layers can be formed on the substrate without the need to remove the substrate from each chamber for a more efficient process, such that the layers are applied in one system without interrupting a vacuum.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855) in view of Xie et al. (US 2018/0062008), as applied to claim 17 above, and further in view of Tsai (US 2011/0088764) and Moslehi et al. (US 2012/0305063).
Regarding claim 18, modified Sun discloses all the claim limitations as set forth above, but the reference does no expressly disclose energy is introduced into the plasma by microwaves during the PECVD process.
Tsai discloses it is well known in the art before the effective filing date of the claimed invention to select from RF PECVD, VHF PECVD, PECVD, or MW PECVD for a passivation layer deposition process ([0059]).
Moslehi also discloses it is well known in the art before the effective filing date of the claimed invention to use microwave plasma enhanced chemical growth of a passivation and anti-reflection coating ([0077]).
As modified Sun is not limited to any specific examples of PECVD process used to form either of the first and second optically transparent, electrically conductive materials and as the use of microwave PECVD  for the deposition of such layers were well known in the art before the effective filing date of the claimed invention, as evidenced by Tsai and Moslehi above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable PECVD process, including microwave PECVD in the method of modified Sun.  Said combination would amount to nothing more than the use of a known method for its intended use in a known environment to accomplish an entirely expected result.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855) in view of Xie et al. (US 2018/0062008), as applied to claim 17 above, and further in view of Borden et al. (US 2011/0162706).
Regarding claim 20, modified Sun discloses all the claim limitations as set forth above, but the reference does not expressly disclose a surface to be coated of the semiconductor material is moved past the plasma zone linearly.
Borden discloses a method of manufacturing a solar cell comprising a transfer conveyor (310) system that transports the substrate between one or more CVD and PVD chambers ([0025]; See Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Sun to utilize a conveyor belt system for the PECVD process such as the one described by Borden, so that multiple layers can be formed on the substrate without the need to remove the substrate from each chamber for a more efficient process, such that the surface to be coated of the semiconductor material would be moved past the plasma zone linearly to the next plasma zone.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855) in view of Xie et al. (US 2018/0062008) in view of Tsai (US 2011/0088764) and further in view of Moslehi et al. (US 2012/0305063), as applied to claim 18 above, and further in view of Park et al. (US 2014/0099443).
Regarding claim 21, modified Meier discloses all the claim limitations as set forth above, and further discloses the first and/or second optically transparent, electrically conductive 
Park discloses a PECVD process for depositing a ZnO layer using dimethyl zinc or diethyl zinc as a precursor ([0022]), oxygen ([0031]), and inert gas such as argon ([0030]; see Figure 1).
As modified Sun is not limited to any specific examples of PECVD process used to form either of the first and/or second optically transparent, electrically conductive materials and as the use of PECVD with dimethyl zinc or diethyl zinc as a precursor, oxygen, and inert gas such as argon for the deposition of such layers were well known in the art before the effective filing date of the claimed invention, as evidenced by Park above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable PECVD process, including one with dimethyl zinc or diethyl zinc as a precursor, oxygen, and inert gas such as argon for the deposition of such layers in the method of modified Sun.  Said combination would amount to nothing more than the use of a known method for its intended use in a known environment to accomplish an entirely expected result.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855) in view of Xie et al. (US 2018/0062008) in view of Tsai (US 2011/0088764) in view of Moslehi et al. (US 2012/0305063) and further in view of Park et al. (US 2014/0099443), as applied to claim 21 above, and further in view of Albaugh et al. (US 2015/0034141) and further in view of Barankin et al. (“Plasma-enhanced chemical vapor deposition of zinc oxide at atmospheric pressure and low temperature”).
claim 22, modified Sun discloses all the claim limitations as set forth above, and further discloses the first and/or second optically transparent, electrically conductive materials can be selected from zinc oxide, aluminum oxide and indium tin oxide ([0018]), but the reference does not expressly disclose the PECVD process further uses trimethylaluminium as an aluminium source for applying the zinc oxide as an aluminium-doped zinc oxide during the PECVD process.
Albaugh discloses a passivation layer comprising TCO such as aluminum doped zinc oxide, indium tin oxide, and aluminum oxide ([0107]) made from a PECVD process ([0109]).
Barankin discloses doping zinc oxide with aluminum as a transparent conducting layer in photovoltaic devices (first paragraph of 1. Introduction) and depositing the aluminum doped zinc oxide by using trimethylaluminum as an aluminum source during a PECVD process (third paragraph of 1. Introduction) along with oxygen, diethylzinc, and helium (second paragraph of 2. Experimental methods).
As modified Sun is not limited to any specific examples of the first and/or second optically transparent, electrically conductive materials and as aluminum doped zinc oxide for transparent conducting layers as a passivation layer in photovoltaic devices where the aluminum source during the PECVD process is trimethylaluminum was well known in the art before the effective filing date of the claimed invention, as evidenced by Barankin and Albaugh above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable known TCO material as a passivation layer in a photovoltaic device, including aluminum doped zinc oxide using trimethylaluminum as an aluminum source during the PECVD process in the method of modified Sun.  Said .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855) in view of Xie et al. (US 2018/0062008), as applied to claim 11 above, and further in view of Prince et al. (US 2011/0120551).
Regarding claim 23, modified Sun discloses all the claim limitations as set forth above, but the reference does not expressly disclose a proportion of the first lateral regions out of a total area of a front face of the crystalline solar cell in plan view is in the range of 1.5 % to 3 %.
Prince discloses an electrode pattern that covers only a small percentage of a surface by penetrating a passivation layer, where the coverage is 2 to 5% of the area ([0016]).
As modified Sun is not limited to any specific examples of the proportion of the first lateral regions out of a total area of the surface and as an electrode pattern covering 2 to 5% of the total area of a surface on a solar cell was well known in the art before the effective filing date of the claimed invention, as evidenced by Prince above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable amount of coverage, including 2 to 5% of the total area in the method of modified Sun.  Said combination would amount to use of a known method step for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855) in view of Xie et al. (US 2018/0062008), as applied to claim 11 above, and further in view of Huang et al. (US 2010/0035030).
Regarding claim 24, modified Sun discloses all the claim limitations as set forth above, but the reference does not expressly disclose the thermal treatment step includes illuminating the entire layer construction with normal (white) light at an intensity greater than or equal to 1000 W/m2 for a time in the range of several seconds to several minutes.
Huang discloses a surface anneal treatment performed on amorphous ITO layer that heats the layer to an annealing temperature, causing the amorphous ITO to undergo a phase conversion to crystalline ITO, such that the surface anneal is carried out by exposing the layer to electromagnetic radiation such as UV radiation, laser light, microwave radiation ([0030]), where the radiation can be applied over a certain time duration in a variety of intensities ([0031]).
As modified Sun is not limited to any specific examples of the thermal treatment method and as a thermal treatment method including illuminating the entire layer construction with normal (white) light was well known in the art before the effective filing date of the claimed invention, as evidenced by Huang above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable method of carrying out the thermal treatment, including illuminating the entire layer construction with normal (white) light at an intensity for a period of time in the method of 
	Additionally, as the amount of conversion of the TCO from amorphous to crystalline and as the overall solar cell efficiency are variables that can be modified, among others, by adjusting said intensity and duration of the thermal treatment, with said amount of conversion of the TCO from amorphous to crystalline and the overall solar cell efficiency both increasing as the intensity and duration of the thermal treatment are varied, as set forth above, the precise intensity and duration of the thermal treatment would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed intensity and duration of the thermal treatment cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the intensity and duration of the thermal treatment in the method of modified Sun to obtain the desired balance between the amount of conversion of the TCO from amorphous to crystalline phase and the overall solar cell efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0165855) in view of Tsai (US 2011/0088764) in view of Moslehi et al. (US 2012/0305063) and further in view of Xie et al. (US 2018/0062008).
claim 26, Sun discloses a method for manufacturing a crystalline solar cell (100; [0039]), comprising the steps of: 
providing a semiconductor material (102) having a first region (116) and a second region (114), the first region and the second region being doped in such a way that there is a pn junction between the first region and the second region ([0025]), 
producing a first surface passivation layer (104a; [0027]) through which charge carriers can pass on a first surface of the semiconductor material (102a), only the first region of the semiconductor material bordering on the first surface (see Figure 2), 
applying a first optically opaque, electrically conductive material (110) to the first surface passivation layer in first lateral regions (where front contacts 110 are located) of the first surface of the semiconductor material and producing at least one direct or indirect electrically conductive contact between the first optically opaque, electrically conductive material and the first region of the semiconductor material in the first lateral regions of the first surface of the semiconductor material ([0029]; see Figure 2), 
selectively applying a layer of a first optically transparent, electrically conductive material (106a; zinc oxide or indium tin oxide; [0026]) to the first surface passivation layer in second lateral regions of the first surface of the semiconductor material (where front contacts 110 are not located), electrically conductive contact between the layer made of the first optically transparent, electrically conductive material and the first optically opaque, electrically conductive material and also electrically conductive contact between the layer made of the first optically transparent, electrically conductive material and the first region of the semiconductor 
applying a second optically opaque, electrically conductive material (112) in first lateral regions (where back contact 112 is located; see Figure 2) of a second surface of the semiconductor material (102b), and producing at least one direct or indirect electrically conductive contact between the second optically opaque, electrically conductive material and the second region of the semiconductor material in the first lateral regions of the second surface of the semiconductor material ([0030]), only the second region of the semiconductor material bordering on the second surface, and the second surface of the semiconductor material being opposite the first surface of the semiconductor material (see Figure 2).
	Sun does not expressly disclose the layer of the first optically transparent, electrically conductive material is applied to the first surface passivation layer after the first optically opaque, electrically conductive material has been applied, but the reference discloses the layer of the first optically transparent, electrically conductive material is applied to the first surface passivation layer before the first optically opaque, electrically conductive material has been applied ([0039]).
	However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Therefore, absence of new or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the layer of the first optically 

	Modified Sun does not expressly disclose the layer of the first optically transparent, electrically conductive material is applied using a PECVD method with a remote microwave plasma and a temperature in the range of 100 oC to 400 oC.
Tsai discloses it is well known in the art before the effective filing date of the claimed invention to select from RF PECVD, VHF PECVD, PECVD, or MW PECVD for a passivation layer deposition process ([0059]).
Moslehi also discloses it is well known in the art before the effective filing date of the claimed invention to use microwave plasma enhanced chemical growth of a passivation and anti-reflection coating at a deposition temperature between 100 and 400 oC ([0077]).
As modified Sun is not limited to any specific examples of PECVD process used to form the first optically transparent, electrically conductive material and as the use of microwave PECVD for the deposition of such layers at a deposition temperature between 100 and 400 oC were well known in the art before the effective filing date of the claimed invention, as evidenced by Tsai and Moslehi above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable PECVD process, including microwave PECVD in the method of modified Sun.  Said combination would amount to nothing more than the use of a known method for its intended use in a known environment to accomplish an entirely expected result.


    PNG
    media_image1.png
    572
    1162
    media_image1.png
    Greyscale


	Modified Sun does not expressly disclose a thermal treatment step at a temperature in the range of 200 oC to 560 oC is performed after applying the layer of a first optically transparent, electrically conductive material to the first surface passivation layer in second lateral regions of the first surface of the semiconductor material, but the reference does disclose the first optically transparent, electrically conductive material can be deposited via sputtering ([0018]).
	Xie discloses annealing a transparent conductive oxide layer ranging from 200 oC to 230 oC ([0013] and [0047]) so that the TCO material can be transformed into a multicrystalline state with high transparency over a wide wavelength range with low electrical resistivity ([0035]), such that TCO layers deposited in low temperatures via sputtering are often in amorphous form and the thermal annealing can improve the electro-optical properties ([0029]).
 oC to 230 oC after applying the layer of a first optically transparent, electrically conductive material to the first surface passivation layer in second lateral regions of the first surface of the semiconductor material, as taught by Xie, so that the electro-optical properties of the TCO layer can be improved, as set forth above.
Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. 
Applicant argues that a declaration was filed to provide factual discussion. However, the declaration was not found to be persuasive, as set forth above. 
Applicant further mentions the prior response of June 14, 2021 and mentions rejection under 35 USC 103 and some case law, but no argument was made and no further explanation was provided. Therefore, the argument was not found to be persuasive.
Applicant’s further arguments with respect to claim(s) 11-26 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721